Citation Nr: 0727186	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to July 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in St. 
Petersburg, Florida, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for bilateral hearing loss.  

During the pendency of this appeal, through its issuance of a 
July 2006 supplemental statement of the case (SSOC), the RO 
apparently reopened a prior July 1997 rating decision denying 
the veteran's original claim for service connection for 
bilateral hearing loss based on receipt of new and material 
evidence.           See 38 C.F.R. § 3.156 (2006).  The SSOC 
then continued the denial of the claim   on the merits.  This 
notwithstanding, however, the Board must make the threshold 
preliminary determination of whether there is new and 
material evidence to reopen the claim because this affects 
the Board's legal jurisdiction to adjudicate the underlying 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

Additionally, in May 2007, in support of his claim, the 
veteran testified at a   hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board (also 
referred to as a "travel Board" hearing).





FINDINGS OF FACT

1.	A July 1997 RO rating decision denied an original claim 
for service connection for bilateral hearing loss, and 
residuals of a fractured right mandible.  (It is not readily 
apparent from the record as to the RO's basis for considering 
these claimed disabilities together, though for purposes of 
the present case, only the bilateral hearing loss disorder is 
at issue.)  The veteran was properly notified of that 
determination and did not appeal.

2.	Additional evidence has since been obtained which was not 
previously of record, and moreover, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for bilateral hearing loss.

3.	There is evidence of a current diagnosis of bilateral 
hearing loss to the degree that it is recognized as a 
disability for VA purposes

4.	A July 2006 VA examiner has indicated that the veteran's 
current hearing loss mostly likely began due to military 
noise exposure in service, as first manifested by a November 
1986 in-service audiogram demonstrating changes in puretone 
audiometric thresholds corresponding to high-frequency 
hearing loss.


CONCLUSIONS OF LAW

1.	The RO's July 1997 rating decision that in relevant part 
denied the veteran's claim for service connection for 
bilateral hearing loss, is final on the merits.             
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201 
(2006).

2.	Some of the additional evidence received since that 
decision is new and material; hence, the claim for service 
connection for bilateral hearing loss is reopened.              
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.	Resolving all reasonable doubt in his favor, the veteran's 
bilateral hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107           (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present case at hand, the Board has determined that 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  Moreover, upon reopening this claim, the Board also is 
granting it on the merits.  Whereas this represents a full 
grant of the benefit sought on appeal, there is no need to 
resolve whether there has been compliance with the VCAA's 
duty to notify and assist because, even if there has not 
been, this is merely inconsequential, and no more than 
harmless error.  Cf. Bernard v. Brown,                4 Vet. 
App. 384 (1993).  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006). 


There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the decision 
of the U. S. Court of Appeals for Veterans Claims (Court) in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), which held that the VCAA 
notice requirements          of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection" (including a petition 
to reopen a previously denied and unappealed claim for 
service connection), VA must review the information and 
evidence presented with the claim and provide the veteran 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The 
Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See, too,                Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).   

It warrants mentioning only that through its correspondence 
dated in March 2006, the RO has informed the veteran of the 
holding in the Dingess/Hartman decision, and thus, it may be 
reasonably concluded that he has received the necessary 
notice concerning the downstream disability rating and 
effective date elements of            his claim.

Petition to Reopen

In its prior July 1997 rating decision, the RO considered and 
denied a claim for service connection for bilateral hearing 
loss, along with residuals of a fractured right mandible.  
The justification for then considering the above conditions 
in the context of a single issue for adjudication is not 
immediately clear; in any event, only the portion of that 
determination related to bilateral hearing loss is currently        
at issue.  As of that decision, the RO had reviewed the 
veteran's service medical records (SMRs), and other 
information in the claims file consisting of several      VA 
examination reports, which were primarily for claimed 
disabilities other than hearing loss.  The RO then proceed to 
deny service connection for reason that the evidence failed 
to show that a current hearing loss disorder was incurred or 
aggravated in service.  It was indicated that SMRs did not 
indicate relevant treatment, and in-service audiograms 
appeared to show only slight progression        in 
symptomatology during the course of service.  As such, the 
essential basis for  the denial was the absence of a causal 
nexus between a current disability              and service.

Also considered in rendering this decision, was an existing 
determination of a February 1997 RO Administrative Decision 
that confirmed the veteran's basic eligibility status for VA 
disability compensation benefits for his initial period of 
active duty service from September 8, 1978 to December 21, 
1987, but not with regard to his subsequent service from 
December 22, 1987 to July 26, 1995 due to prior circumstances 
underlying his discharge under other than honorable 
conditions.  
The potential timeframe within to consider whether claimed 
hearing loss was actually incurred, or otherwise aggravated, 
in service, as a result was limited to    the initial 
approximate nine-year period of service.

The RO then notified the veteran of the July 1997 rating 
decision denying his claim later that month, and he did not 
commence an appeal of it through filing a timely notice of 
disagreement (NOD) within one-year of the notification of the 
decision.                   So that decision became final and 
binding on him based on the evidence then of record.  
See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201 (2006).  Furthermore, this, in turn, means 
there must be new and material evidence since the decision to 
reopen his claim and warrant further consideration of it on a 
de novo basis (i.e., on the merits).  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R.               § 3.156 (2006); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's July 1997 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen the previously denied claim 
for service connection was received in August 2004, after 
that cutoff date.  So the amended version of § 3.156(a), 
providing a new definition of new and material evidence, 
applies to his current appeal.
   
According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Following issuance of the July 1997 rating decision that 
denied the veteran's original claim for service connection, 
several additional sources of evidence      have been 
obtained consisting of a July 2006 VA audiological 
examination report; VA outpatient clinical records from 
January 1998 to January 2001, and from      June 2003 to 
August 2004; the report of a May 2001 VA dermatology 
examination; and various personal statements submitted by the 
veteran himself.  
On reviewing the newly received evidence, the report of the 
July 2006 VA audiological examination provides essential 
information on the etiology of claimed bilateral hearing 
loss, which is both new and material to the consideration and 
disposition of the veteran's claim.  During that examination, 
it was determined that the veteran had mild to moderate 
hearing loss in both ears, and as discussed further below, 
within the criteria specified at 38 C.F.R. § 3.385 for 
hearing loss defined as a disability for VA purposes.  
Further, the examining audiologist opined that current 
hearing loss most likely first began as a result of military 
noise exposure during the service period ending December 1987 
(as mentioned, the qualifying time period).  He also 
indicated that the veteran's hearing at the end of that 
period was "normal" for VA purposes -- presumably, again, 
under section 3.385 -- thus the progression of hearing loss 
to its present level was likely due to other factors, 
including later military noise exposure.  Notwithstanding 
this subsequent qualification by the examiner, the opinion 
overall is clearly supportive on the question of causation,   
the element of the veteran's claim which had not been 
demonstrated at the time it was formerly denied.    

Accordingly, the Board finds that new and material evidence 
has been received   that warrants reopening the claim for 
service connection for bilateral hearing loss, and 
reconsideration of the underlying claim for service 
connection on the merits.  See, e.g., Hickson v. West, 11 
Vet. App. 374, 378 (1998).  

Service Connection

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

As a preliminary consideration in the present claim, the RO's 
February 1997 Administrative Decision determined the status 
of basic eligibility for VA compensation benefits.  In this 
regard, the veteran had an initial period of service in the 
U. S. Marine Corps from September 8, 1978 to December 21, 
1987, following which he underwent separation with a 
provision for immediate reenlistment.           He received 
an honorable discharge.  He had another period of service 
between December 22, 1987 and July 26, 1995, which resulted 
in a discharge under other than honorable conditions.  In its 
Administrative Decision, the RO found that the subsequent 
discharge was precipitated by misconduct due to commission of 
a serious offense, and thus operated as a bar to receipt of 
compensation benefits for any condition related to the second 
period of service.  See 38 C.F.R. § 3.12(d)(4).          (The 
veteran would still be eligible for VA healthcare benefits 
arising out of any disability incurred during the latter 
period of service, under 38 C.F.R. § 3.360.)   The veteran 
has not appealed from that decision concerning basic 
eligibility for   VA benefits.

Based on the February 1997 Administrative Decision, in this 
case the first relevant period of service between September 
1978 to December 1987 is that which may be evaluated for 
purpose of determining entitlement to service-connected 
compensation, although not any relevant manifestations (or 
for that matter, aggravation of existing symptomatology) that 
occurred during the subsequent period of service. 

The medical evidence on record pertaining to a hearing loss 
disorder, including    the qualifying period of military 
service, is shown in part through service medical records 
(SMRs) and several audiological examinations conducted 
intermittently during service.  This initially consists of a 
January 1978 entrance examination,                 and 
accompanying audiogram.  At this time, on authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
15
LEFT
20
10
20
5
20

Significantly, also, the measurements taken of hearing loss 
at the 6000 Hertz (Hz) level were those of 15 in the right 
ear, and 30 in the left ear.  A September 1978 treatment 
report states that the veteran was deemed physically fit to 
undergo           basic training, and had been issued 
earplugs for noise protection purposes.

Ensuing audiograms performed in May 1979, and March 1980 
showed minimal changes.  An audiological evaluation again in 
November 1986 revealed pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
25
LEFT
10
15
20
15
25

Evaluation at the 6000 Hz frequency indicated puretone 
thresholds in the right ear of 35, and the left ear of 30.  

Audiological evaluation in September 1987 indicated pure tone 
thresholds              as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
10
20
20
25

At the 6000 Hz frequency, puretone thresholds had increased 
to 50 in the right ear, and 35 in the left ear.  The 
examination itself also noted high-frequency hearing loss to 
the right ear at 6000 Hz.  This was the last audiogram 
conducted during the initial nine-year period of qualifying 
active service.

Nonetheless, for comparison purposes, the July 1995 audiogram 
performed just prior to the veteran's separation from his 
latter period of service (not qualifying service) should be 
also noted.  At this point in time, pure tone thresholds were          
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
10
10
20
15
30

For the 6000 Hz frequency, puretone thresholds were at the 
level of 60 in both ears.

The more contemporaneous evidence of record is that which 
shows as of June 2003, continuing treatment at the 
Gainesville VA Medical Center (VAMC) for a     hearing loss 
problem, including the fitting for and utilization of hearing 
aids.

The veteran then underwent VA audiological examination in 
July 2006, which       at first indicated audiometric 
findings of:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
55
LEFT
30
30
40
40
50
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
The examiner described these findings as having demonstrated 
mild to moderately severe sensorineural hearing loss in the 
right ear, and mild to moderate hearing loss on the left 
side.  Turning to the subject of what    if any role the 
veteran's service had in causing a hearing problem, the VA 
examiner indicated his review of SMRs, along with the 
November 1986 audiogram evincing mild hearing loss at 6000 Hz 
bilaterally.  It was observed that subsequent audiograms 
showed a progression of the loss at 6000 Hz.  Also stated was 
that     the veteran himself reported having sustained 
previous noise exposure during service in the infantry where 
he was exposed to mortars and artillery.  The veteran denied 
post-service occupational or recreational noise exposure.

On the issue of whether the veteran's claimed condition was 
due to qualifying service, the VA examiner indicated that 
veteran's current hearing loss most likely first began as the 
result of military noise exposure during the service period 
ending in December 1987.  Further indicated was that the 
veteran's hearing at the end of that period was normal for VA 
purposes, so the progression of hearing loss to its current 
level was likely due to other factors, including, but not 
limited to later military noise exposure.  The stated 
rationale was that hearing loss due to noise exposure 
typically begins in the high frequencies, gradually spreading 
to the lower frequencies, and SMRs documented that hearing 
loss at 6000 Hz began during the honorable period of military 
service.  It was believed that a similar opinion on the cause 
of the veteran's tinnitus (i.e., sensation of ringing in the 
ears) could not be issued without resort to speculation.  

Considering these findings and applying all relevant 
provisions involving a claimed hearing loss disorder, it is 
concluded that the criteria for service connection for 
bilateral hearing loss are satisfied.  The existence of a 
hearing loss in each ear currently that is recognized as a 
disability for VA purposes (in accordance with     38 C.F.R. 
§ 3.385), is already confirmed in the report of the July 2006                  
VA examination.  So the preliminary requirement of the 
presence of the claimed disability is met.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).             See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
determinative issue therefore is whether the veteran's 
current bilateral hearing loss condition          is 
demonstrated by means of medical evidence to have an 
etiological relationship to his service.  See 38 C.F.R. § 
3.303(d).  See also, Hickson v. West, 12 Vet. App. 247, 253 
(1999); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998),               citing Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  The most reasonable and factually-informed 
interpretation of the evidence establishes that, when 
resolving all reasonable doubt in the veteran's favor, this 
is indeed the case. 

Here, there is evidence of record that a quantifiable pure-
tone threshold shift occurred at the high-frequency level on 
November 1986 and September 1987 audiograms.  The July 2006 
VA examiner similarly observed this development at the 6000 
Hz frequency.  As the examiner also pointed out, these 
audiograms from the late-1980s by themselves admittedly did 
not show a hearing loss disability           for VA purposes, 
defined at section 3.385.  The other audiometric frequencies 
measured continued to indicate relatively normal readings.  
While there was not necessarily hearing loss as defined by 
regulation, the above-mentioned evidence threshold shift in 
service still should be evaluated.  The Court has also held 
that the absence of documented evidence of hearing loss in 
service is not dispositive of entitlement to service 
connection for this condition.   Service connection may 
nonetheless be granted when there is a current diagnosis of 
hearing loss, and competent evidence establishing that this 
disability is causally related to service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing to Hensley v. 
Brown,           5 Vet. App. 155, 158 (1993).  The veteran 
himself has described having had substantial acoustic trauma 
in service as a member of an infantry unit in proximity to 
the test firing of mortar shells, which similarly must be 
considered.

The above medical history on its own would be insufficient to 
resolve the issue of medical nexus, however in this instance 
a comprehensive VA medical opinion          has been obtained 
on that question.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The July 2006 VA examiner found that the veteran's current 
hearing loss in all likelihood began during his first period 
of service, given the high frequency loss shown at 6000 Hz, 
and the veteran's own history.  Notwithstanding that the 
progression of hearing loss (gradually affecting the lower 
frequencies) occurred subsequently, including during the 
second, nonqualifying period of service, the examiner's 
opinion is unequivocal in finding that the original onset was 
during a qualifying period.  To the extent there is any 
lingering doubt as to the clarity of the audiologist's 
opinion, the fact that he could not resolve the etiology of 
tinnitus without speculation confirms that the preceding 
statement specifically on hearing loss was intended as a 
definitive conclusion.    

Accordingly, based on the VA examiner's opinion, and applying 
the benefit-of-the-doubt doctrine in finding that the high 
frequency loss during a qualifying period        of service 
was the precursor of the present claimed disability, a casual 
relationship between current hearing loss and service has 
been objectively shown.                         See 38 C.F.R. 
§ 3.102.  

If follows then, that each of the requirements for service 
connection for the claimed disorder, including that 
pertaining to etiology, have been met.  Thus, the claim for 
service connection for bilateral hearing loss is granted.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss         is granted.

The claim for service connection for bilateral hearing loss 
on the merits is also granted.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


